OniNtoN by
Me. Justice Claek:
In September, 1884, John 0. Haddock, who was operating an anthracite coal mine in Luzerne county, contracted with Edward McCormick to drive an air way of certain dimensions in the mine; McCormick to receive $2 per lineal yard. Rotkofski was hired by McCormick to assist in the work, and was to receive for his labor at the rate of $2.10 per shift. He does not pretend to' have been in the immediate service of Haddock, but of the contractor, McCormick, and therefore no promise on the part of Haddock can arise by implication.
It is contended, however, that there was a custom or usage in the operation of this mine, for the contractor to “turn in” the time of his laborers, and that Haddock thereupon paid the laborer’s claims, charging the contractor’s account; and, upon this general usage or mode of conducting the business, the plaintiff claimed to recover.
The difficulty in this ease, however, is that there is not the slightest evidence that Rotkofski’s time, for which he claims, was turned in to Haddock, or that Haddock even knew that the services had been rendered. McCormick, it appears, received full pay, according to his contract, drew out the entire balance due him, including the amount which he should have turned in for Rotkofski.
*15The case is in all respects similar to, and is ruled by, Plymouth Coal Co. v. ICommiskey, 116 Pa. 365, 9 Atl. 646, and upon the authority of that case the —
Judgment is reversed and a venire facias de novo awarded.